Exhibit 10.1 THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. FIRST AMENDMENT TO DISTRIBUTORSHIP AGREEMENT THIS FIRST AMENDMENT to Distributorship Agreement (“Amendment”) is made this 22nd day of April, 2015 by and between Oxford Immunotec Limited, a company incorporated in England with number 04516079, whose registered office is at 94C Innovation Drive, Milton Park, Abingdon, Oxfordshire OX154 4RZ (the “Company”) and Fosun Long March Medical Science Co. Ltd., (registration number Shanghai Joint-Venture 000422) whose registered office and principal place of business is both at 830 Cheng Yin Road, Shanghai, China 200444 (“Fosun Shanghai I) and Shanghai Xin Chang Medical Device Co. Ltd (registration number 310110000477786), whose registered office and principal place of business is at number 830 Cheng Yin Road, Shanghai, China 200444 (“Fosun Shanghai II”) (Fosun Shanghai I and Fosun Shanghai II are herein collectively referred to as “Distributors”.) Whereas, A.The Company and Distributors are parties to a Distributorship Agreement dated 8 October 2013 (the “Distributorship Agreement”) pursuant to which Distributors were appointed to distribute Company’s Products in the Territory; and, B.The Company and Distributors now wish to amend the Distributorship Agreement to incorporate the terms and conditions as set forth in this Amendment. IT IS AGREED as follows: 1.Except to the extent defined in this Amendment, all capitalized terms shall have the definitions provided in the Distributorship Agreement. 2.The Parties agree that Schedule 1 to the Distributorship Agreement shall be deleted and replaced in its entirety with the document attached hereto and identified as “Schedule 1 Pricing and Discount Programs”. 3.The Parties agree that Schedule 2 to the Distributorship Agreement shall be deleted and replaced in its entirety with the document attached hereto and identified as “Schedule 2 Minimum Quantities”. 4.Except as amended hereby, all other terms of the Distributorship Agreement shall remain in full force and effect. THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. IN WITNESS that this Amendment has been executed by duly authorized officers of the parties to the Agreement the day and year first above written. For and on behalf of Oxford Immunotec Limited Signature: /s/ Peter Wrighton-Smith Name:Dr. Peter Wrighton-Smith Title: CEO Date: 20th April 2015 Place: Abingdon, UK For and on behalf of Shanghai Fosun Long March Medical Science Co. Ltd. Signature: /s/ Zhu Yao Yi Name: Mr Zhu Yao Yi Title: Chairman Date: 2015.4.22 Place: For and on behalf of Shanghai Xin Chang Medical Device Co. Ltd. Signature: /s/ Zhu Yao Yi Name: Mr Zhu Yao Yi Title: Chairman Date: 2015.4.22 Place: 2 THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. SCHEDULE 1 Pricing and Discount Programs A.Pricing 1.Price of the T-SPOT.
